Citation Nr: 1013549	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served in the Alabama National Guard.  His 
periods of service that included active duty for training are 
from February 1973 to June 1973, from May 1976 to June 12, 
1976, and in May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery Alabama, which denied entitlement to TDIU.


FINDINGS OF FACT

1.  Service connection is in effect for bruised flexor muscle 
of the right forearm, evaluated as 40 percent disabling; 
major depressive disorder, evaluated as 30 percent disabling; 
and ununited fracture of the right wrist, evaluated as 10 
percent disabling.  The combined evaluation for these 
disabilities is 60 percent.  The Veteran's service-connected 
disabilities are of a common etiology.  As such, the minimum 
schedular criteria for TDIU is met.

2.  The Veteran has a seventh grade education and has worked 
as a truck driver, diesel engine mechanic, and 
loader/operator at a coal processing plant; he last worked in 
1993.

3.  The Veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  




CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in January and April 2007, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  Additionally, the January 2007 notice letter informed 
the Veteran as to disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came prior to 
the initial adjudication of the claim, the timing of the 
notice complied with the requirement that the notice must 
precede the adjudication.  Thus, the Board concludes that the 
duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination report, and records associated with a disability 
determination by the Social Security Administration (SSA).  
Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  
Disabilities resulting from a common etiology or a single 
accident will be considered as one disability.  38 C.F.R. § 
4.16(a)(1).

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran is service-connected for three disabilities, 
namely bruised flexor muscle of the right forearm, evaluated 
as 40 percent disabling; major depressive disorder, evaluated 
as 30 percent disabling; and ununited fracture of the right 
wrist, evaluated as 10 percent disabling.  The combined 
evaluation for these disabilities is 60 percent.  The record 
reflects that the Veteran's major depressive disorder is 
associated with his bruised flexor muscle of the right 
forearm.  Additionally, the record reflects that the 
preexisting ununited fracture of the right wrist was 
permanently aggravated during service (by the 1976 incident 
which resulted in the bruised flexor muscle).  Therefore, the 
Veteran's service-connected disabilities are of a common 
etiology.  As such, the minimum schedular criteria for TDIU 
is met.

With regard to whether the Veteran's service-connected 
disabilities render him unemployable, the medical evidence of 
record contains a December 2001 VA examination report which 
notes that the Veteran has worked as a mechanic on and off.  
It was also noted that the Veteran has worked for Cole 
Preparation Plant for 17 years.  

A July 2004 VA neuropsychiatric note states that the Veteran 
last worked in 1990 as a mechanic, but because of his right 
arm problems, he could not perform his duties.  However, he 
could still change oil and grease trucks.  But, because he 
could not handle it physically, he had to stop working.  He 
has been receiving SSA benefits since 1991.  

A May 2005 VA examination report notes that the Veteran is 
unable to work as an auto mechanic any more.  He is weak in 
the right hand and cannot use it.  

General VA treatment records show a problem list which 
contains 59 medical and/or psychiatric conditions for which 
the Veteran is receiving or has received treatment through 
VA.

A March 2007 VA examination report notes that the Veteran 
needs help to stand and walk, and that he is very unsteady 
due to weak legs.  The examiner also noted that the Veteran 
uses a walker or wheelchair to ambulate.  The Veteran needed 
help to stand and to transfer to the table.  The Veteran was 
noted to have impaired strength or dexterity of the right 
hand.  His right hand grip was poor.  The right wrist 
displayed arthodesis, which causes pain.  The Veteran was 
noted to have normal coordination, orientation, and memory.  
There was decreased vibration and pain sensation in the glove 
stocking distribution of the hands and feet.  The Veteran's 
affect, mood, judgment, and behavior were normal.  The 
examiner noted that the Veteran's usual occupation is engine 
mechanic.  He is currently unemployed and has been for 10 to 
20 years.  The Veteran stated that he has not worked since 
1990 due to right wrist, back, and heart problems.  The 
examiner opined that the Veteran's major depressive disorder 
has significant effects on his occupational activities 
insofar as causing decreased concentration and poor social 
interactions.  

On joints examination, it was noted that the Veteran is 
unable to stand for more than a few minutes and he is unable 
to walk for more than a few yards.  The Veteran's right wrist 
was noted to be ankylosed.  The wrist was stable fixed in 
neutral position and the Veteran had pain at rest.  There was 
also tenderness and weakness, as well as no motion.  Although 
the Veteran is right hand dominant, he has to use his left 
hand for signing.  The wrist condition causes moderate 
effects on chores, shopping, exercise, sports, recreation, 
and traveling.  There is no effect on feeding and bathing, 
and only a mild effect on dressing, toileting, and grooming.  
The Veteran is able to drive short distances in his small 
hometown.  

With respect to the service-connected disabilities, the VA 
examiner opined that the bruised flexor muscle of the right 
forearm mildly affects the Veteran's ability to obtain and 
follow gainful employment.  The major depressive disorder 
moderately affects the Veteran's ability to obtain and follow 
gainful employment.  The ununited fracture of the right wrist 
also has a moderate effect on the Veteran's ability to obtain 
and follow gainful occupation.  The Veteran's nonservice-
connected disability of the spine was noted to significantly 
affect his ability to obtain and follow gainful occupation.

The Veteran indicated in his VA Form 21-8940 (Application for 
Increased Compensation Based upon Unemployability) that he 
last worked in approximately 1993 as a truck driver.  Before 
that, he worked as a diesel engine mechanic and as a 
loader/operator at a coal processing plant.  He also 
indicated that he completed seventh grade.  

The Board is of the opinion that based upon the evidence of 
record, the Veteran is not entitled to a TDIU.  In this 
regard, the Veteran's service-connected bruised flexor muscle 
of the right forearm, major depressive disorder, and/or his 
ununited fracture of the right wrist do not cause the Veteran 
to be unemployable.  The primary cause of his unemployability 
is his multiple nonservice-connected disabilities.  In sum, 
the Veteran has never submitted any medical evidence, nor 
does the medical evidence of record show, that his service-
connected disabilities render him unemployable.  Instead, the 
evidence shows that they have a mild to significant effect on 
his employability, but they do not render him unemployable.  

Although the Veteran has previously done truck driving and/or 
mechanic work, he is not precluded from doing sedentary work.  
In this regard, the VA medical opinion does not indicate that 
the Veteran is unemployable from any type of work due to his 
service-connected disabilities.  The Board notes that the SSA 
disability determination contains an opinion that the Veteran 
is precluded from doing eight hours of sedentary work on a 
regular basis due to the severity of his disc herniation, 
reflex sympathetic dystrophy of the right hand, right facial 
asymmetry (due to stroke), depression, and transient ischemic 
attacks.  Notably, there is no opinion which states that the 
right hand/arm condition and/or the depression either alone 
or in concert render the Veteran unemployable.  Instead, the 
SSA determination is that the Veteran is unemployable due to 
all of the abovementioned disabilities acting together.  When 
an opinion was requested by the VA examiner regarding whether 
the Veteran's service-connected disabilities (essentially his 
right arm/hand condition and his depression) render the him 
unemployable, the conclusion was that they do not render him 
unemployable.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


